 


109 HR 4302 IH: BRAC Data Disclosure Act
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4302 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Mrs. Jones of Ohio introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require, in the event of any future round of base realignments and closures, the prompt release of all military value data used by the Secretary of Defense to prepare the recommendations of the Secretary for the realignment and closure of military installations. 
 
 
1.Short titleThis Act may be cited as the BRAC Data Disclosure Act. 
2.Release of military value data used by Secretary of Defense to prepare base realignment and closure recommendations in any future BRAC round 
(a)Release of data requiredIn the event of any future round of base realignments and closures, the Secretary of Defense shall make available to the Defense Base Closure and Realignment Commission appointed for that round and, in unclassified form, to the public all of the military value data used by the Secretary to prepare the recommendations of the Secretary for the realignment and closure of military installations for that round. 
(b)Time for releaseThe military value data required to be released under subsection (a) in connection with any future round of base realignments and closures shall be released not later than the date on which the Secretary of Defense submits the realignment and closure recommendations to the Defense Base Closure and Realignment Commission appointed for that round.   
 
